                Case 1:19-cr-02320-MV Document 24 Filed 10/09/19 Page 1 of 1
                               UNITED STATES DISTRICT COURT
                                  DISTRICT OF NEW MEXICO
                         BEFORE THE HONORABLE BARBARA EVANS

                             CRIMINAL CLERK’S MINUTES at Roswell

CASE NUMBER: 19‐CR‐2320                 DATE: 10/9/2019           TAPE NUMBER: LCR‐ROSWELL

CLERK: MICHELLE PETTIT

TYPE OF HEARING: INITIAL PRESENTMENT

DEFENDANT(S):                           ATTORNEY(S):                               Appt’d. Ret’d.
 Ervin Yazzie                                                                             ☐     ☐

AUSA: Jake Wishard
Pretrial Officer present: Ana Borjon
Court in Session: 11:30 A.M. to 11: 45 A.M. (15 MINS)

☒     Defendant was given/read a copy of charging document

☐     Agent sworn in OPEN COURT

☒     Court questions Defendant regarding his/her physical and mental conditions, address, DOB,
      education

☒     Court advises defendant(s) of possible penalties

☒     Court advises defendant(s) of all constitutional rights

☐     ORAL Motion for detention Hearing by Government

☐     Court grants Government’s ☐ Defense ☐             oral motion to continue detention hearing

☐     Waiver of preliminary hearing & right to grand jury presentment filed in open court

☒     Defendant(s) in custody

☐     Defendant(s) detained without bond as: Risk of Flight ☐        Danger to Community ☐

☐     Conditions of Release set at:

☒   Other: ARRAIGNMENT/ DETENTION HEARING IN ALBUQUERQUE ON THURSDAY,
OCTOBER 17TH, 2019 AT 9:30 A.M. BEFORE JUDGE KHALSA IN THE RIO GRANDE
COURTROOM.
